
	

113 HRES 152 IH: Celebrating the anniversary of the enactment of Public Law 87–788, commonly known as the McIntire-Stennis Cooperative Forestry Act.
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 152
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Michaud (for
			 himself and Mr. Harper) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Agriculture
		
		RESOLUTION
		Celebrating the anniversary of the
		  enactment of Public Law 87–788, commonly known as the McIntire-Stennis
		  Cooperative Forestry Act.
	
	
		Whereas October 10, 2013, marks the 51th anniversary of
			 the enactment of Public Law 87–788 (commonly known as the McIntire-Stennis
			 Cooperative Forestry Act; 16 U.S.C. 582a et seq.), which authorizes the
			 Secretary of Agriculture to encourage and assist States in conducting a program
			 of forestry research;
		Whereas the Act was named for the two primary, bipartisan
			 sponsors of the Act, Representative Clifford G. McIntire of Maine and Senator
			 John C. Stennis of Mississippi, who recognized that research in forestry is the
			 driving force behind progress in developing and utilizing the Nation’s
			 forests;
		Whereas the Act recognized that forestry research would be
			 more effective nationwide if efforts among State colleges and universities were
			 partnered with and more closely coordinated with forestry research activities
			 carried out by the Federal Government;
		Whereas Congressman McIntire and Senator Stennis stated a
			 clear intent to address the important need for increased numbers of highly
			 trained forestry scientists and other research professionals in the United
			 States;
		Whereas the Act has provided base funding throughout five
			 decades to create and strengthen research and training capacity in forestry at
			 State-supported colleges and universities;
		Whereas funds provided through the Act at State-supported
			 colleges and universities are highly leveraged with non-Federal funds;
		Whereas university-based forestry research has provided an
			 accumulated wealth of science-based knowledge, skills, and technologies that
			 have been critical for sustaining the economic, ecological, and social benefits
			 of forests in the United States;
		Whereas funding provided through the Act for forestry
			 research at State-supported colleges and universities has provided significant
			 graduate student support for the more than 50 years, resulting in the award of
			 8,500 master’s degrees and 2,600 doctoral degrees; and
		Whereas the State-supported colleges and universities
			 receiving funds through the Act conduct forestry research in each State and in
			 four territories of the United States, and disseminate the results of such
			 research locally, regionally, nationally, and globally for the betterment of
			 local communities, the Nation, and the world: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)celebrates the anniversary of the enactment
			 of Public Law 87–788, commonly known as the McIntire-Stennis Cooperative
			 Forestry Act (16 U.S.C. 582a et seq.);
			(2)encourages the people of the United States
			 to observe and celebrate the anniversary of the enactment of the
			 McIntire-Stennis Cooperative Forestry Act; and
			(3)affirms the continuing importance and
			 vitality of the State-supported colleges and universities conducting forestry
			 research and training supported by the McIntire-Stennis Cooperative Forestry
			 Act.
			
